Citation Nr: 1538417	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

2.  Entitlement to a total disability evaluation based on individual unempoyability (TDIU) by reason of service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 1960.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By a rating action in June 2011, the RO denied the Veteran's claim for a rating in excess of 50 percent for bilateral hearing loss.  Subsequently, in August 2011, the RO denied the claim for a TDIU.  The veteran perfected a timely appeal to those decisions.  

On May 5, 2015, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Throughout the entire appeal period, the Veteran's bilateral hearing loss is manifested by no worse than Level XI hearing acuity in the right ear and Level VI hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.85-4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in April 2011 from the RO to the Veteran which was issued prior to the RO decision in June 2011.  An additional letter was issued in June 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of the claim decided herein, and to respond to VA notice.  

The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination report reflects that the examiner solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to apply the rating criteria.  Therefore, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

By a rating action in June 1961, service connection was granted for hearing loss, right ear; a 10 percent disability rating was assigned, effective August 20, 1960.  In April 1984, the RO increased the evaluation for hearing loss from 10 percent to 20 percent, effective March 1, 1984.  In April 1992, the RO increased the evaluation from 20 percent to 30 percent, effective May 31, 1991.  By a rating action in November 1999, the RO increased the rating for hearing loss from 30 percent to 50 percent, effective August 11, 1999.  

Received in March 2011 was a supplemental claim for compensation (VA Form 21-526b), wherein the Veteran indicated that he was seeking an increased rating for bilateral hearing loss.  Submitted in support of the Veteran's claim were VA progress notes dated from January 2007 to November 2010, which show that the Veteran received ongoing follow up evaluation for his hearing loss and to evaluate the effectiveness of his hearing aids.  An audiology consultation note, dated in December 2007, indicated that the Veteran was seen for a hearing evaluation.  At that time, he reported episodes of dizziness that occurs when standing quickly and while sitting.  The Veteran indicated that these episodes last for seconds and has been present since last year.  It was noted that the Veteran was a current hearing aid wearer issued by VA in 2005.  A comprehensive audiometric examination (92557) revealed a severe to profound sensory hearing loss, AD and a mod-severe sensory hearing loss, AS.  The examiner did not test acoustic reflexes due to the severity of hearing loss.  Speech discrimination ability was good AS and no response AD (Audiogram available in patients medical file).  During an evaluation in December 2009, it was noted that the Veteran had a longstanding history of severe to profound sensorineural hearing loss in the right ear, with moderate sloping to severe in the left ear.  It was noted that the Veteran was having marked difficulty communicating, especially with his spouse.  It was further reported that his current hearing aid was offering the benefit the Veteran needs to communicate successfully.  In September 2010, the examiner stated that he performed audiometry and complete speech audiometry and found some decrease in the Veteran's hearing since his last examination in 2009, especially in the low frequencies.  

The Veteran was afforded a VA audiological examination in April 2011.  The Veteran reported that he currently had intermittent ringing in both ears and difficulty understanding conversation, especially in the presence of background noise in the absence of visual cues and from a distance.  He also reported difficulty localizing speech and environment sounds because he is deaf on the right side.  The treatment is hearing instruments.  The Veteran reported difficulty understanding conversation, especially in the presence of background noise in the absence of visual cues and from a distance.  He also has difficulty localizing speech and environment sounds because he is deaf on the right side.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

105
105
105
105
LEFT

65
75
70
70

The examiner noted that there is an asymmetrical hearing loss of 20dB or greater (by air conduction).  The average decibel loss in the left ear was 70, and the average decibel loss in the right ear was 105.  Speech discrimination was 0 percent in the right and 76 percent in the left.  The diagnosis was bilateral sensorineural hearing loss.  

The examiner stated that the Veteran had a profound, sensorineural hearing loss in the right ear, and a severe sensorineural hearing loss in the left ear.  Based on the audiologic results and evaluation medical follow up was not needed.  The examiner stated that the effect of the condition(s) on the Veteran's usual occupation was considerable given his degree of hearing loss particularly when he is in the presence of background noise; he noted that he has great difficulty understanding speech in the absence of visual cues as well.  The effect of the condition(s) on the Veteran's daily activity was considerable given his degree of hearing loss particularly when he is in the presence of background noise.  He has great difficulty understanding speech in the absence of visual cues as well.  

Received in May 2011 were lay statements from the Veteran's wife and daughter, both of whom reported that his hearing loss has worsened over the past few years.  The Veteran's wife noted that he has great difficulty hearing, which leads to arguments between them; she stated that he great very upset when she yells at him in order for him to hear.  

In an addendum to the VA examination dated in April 2011, the examiner stated that the functional impairment caused by the Veteran's hearing loss and tinnitus is severe difficulty understanding speech in the presence of background noise or from a distance or when not looking at the speaker's face.  The examiner added that, if in the presence of background noise or if speech is from a distance, the Veteran will experience severe difficulty understanding speech without the use of visual cues and amplification of the speech.  The examiner explained that this impairment affects both physical and sedentary activities of employment the same.  

Submitted in support of the claim were lay statements from family and friends in May 2011.  In a statement from R. T., dated in May 2011, he stated that the Veteran has had hearing problems for many years, but it has gotten considerably worse.  R. T. noted that the Veteran's hearing problem has become incredibly frustrating and this has put a lot of pressure on the Veteran and his family.  

Received in August 2011 were private treatment reports from the Social Security Administration (SSA), dated from December 1977 through April 1985.  These records show treatment predominantly for a low back disorder.  

At his personal hearing in May 2015, the Veteran indicated that he last worked in   as an assembler; he worked at Remington Arms for 19 and a half years.  The Veteran related that he had problems hearing others in the group; he noted that, for a long time, he worked alone polishing barrels.  The Veteran indicated that he had problems working with phones.  The Veteran related that he was pulled over a couple of times because he didn't hear the ambulance coming up alongside of him.  It was noted that, in addition to the severe hearing loss and tinnitus, the Veteran also has some conditions that cause him to become unsteady; and, if he stands up fast and staggers, it would definitely be a danger in a work like environment.  The Veteran maintained that the disability which keeps him from being employed is mainly his bilateral hearing loss; he stated that he would not be able to function in the workplace.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 C.F.R. § 4.1 (2014) requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2014) requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran's working or seeking work. Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The present appeal involves the Veteran's claim that the severity of his hearing loss warrants a higher disability rating.  The Veteran's hearing loss has been rated under the provisions of Diagnostic Code 6100.  In evaluating hearing impairment, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more. In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral 38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a rating in excess of 50 percent for bilateral hearing loss must be denied.  

On the occasion of the VA examination in April 2011, speech audiometry revealed speech recognition ability of 0 percent in the right ear and 70 percent in the left ear.  Significantly, the examiner specifically noted the use of the Maryland CNC Word List in obtaining the speech discrimination scores.  Thus, the examination is valid for VA rating purposes.  Applying the method for evaluating hearing loss to the results of the April 2011 VA examination report, the evaluations revealed Level XI hearing in right ear and Level IV hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to no greater than a 30 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

However, the above findings show an exceptional pattern of hearing in both ears because the thresholds 1000 Hz through 4000 Hz are all 55 decibels or higher bilaterally.  As such, 38 C.F.R. § 4.86 allows of Table VI or Via, whichever results in the higher numeral.  Using Table VI at 38 C.F.R. § 4.86 for exceptional pattern of hearing, the Veteran receives a numeric designation of XI for the right ear and VI for the left ear.  Nonetheless, when these levels are applied to Table VII, only a 50 percent rating is warranted.  

There are no audiological evaluation results of record indicating a higher level of hearing loss during the period of the claim.  Consequently, a rating in excess of 50 percent for the Veteran's bilateral hearing loss is not warranted at any time during the appeal period.  

The Board recognizes the Veteran's assertions his hearing loss impacted the ordinary conditions of his daily life and caused him difficulty in understanding speech in situations with background noise and during telephone communications. While the Board acknowledges the difficulties that the Veteran experiences as a result of his bilateral hearing loss, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board must base its determination on the audiological evaluation results of record, and is bound by law to apply VA's rating schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014); see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In sum, the preponderance of the evidence is against the Veteran's claim for an increased rating.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

The Board finds that the schedular rating for the Veteran's service-connected bilateral hearing loss is adequate.  Ratings in excess of the assigned rating are provided for higher levels of severity of the disability, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his disability.  Thus, no extraschedular referral is required.  

ORDER

Entitlement to a rating in excess of 50 percent for bilateral hearing loss is denied.  


REMAND

The Veteran seeks entitlement to TDIU, asserting that he has been unable to secure or maintain substantially gainful employment on account of the severity of his service-connected hearing loss disability.  However, additional development is needed before the Board can adjudicate this claim.  

Veteran's application for TDIU (VA Form 21-8940) was received in May 2011.  The Veteran related that he had a high school education.  He indicated that he last worked in 1982.  He worked as a truck driver from 1964 to 1982 when he became too disabled to work.  The Veteran reported that he had to quit work due to hearing loss and back condition.  

The law provides that a TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a Veteran's level of education, training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

To qualify for a TDIU rating, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  See 38 C.F.R. § 4.16(a) (2014).  A TDIU rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  

In this case, the Board notes that the Veteran is currently service connected for bilateral hearing loss, rated as 50 percent disabling; bilateral tinnitus, rated as 10 percent disabling; and trichophytosis, cural areas, symptomatic, rated as 10 percent disabling.  Consequently, his combined disability rating is 60 percent.  Thus, the Veteran fails to meet the threshold rating requirements necessary to establish entitlement to a rating of TDIU.  See 38 C.F.R. § 4.16(a).  

Although the Veteran does not meet the threshold rating requirements to establish eligibility for a schedular rating of TDIU, as noted above, he may still be entitled to TDIU on an extra-schedular basis if it is established that the he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  

The Board notes that the April 2011 VA examination that addressed the issue of Veteran's unemployability was flawed.  Significantly, the VA examiner stated that the effect of the condition(s) on the Veteran's usual occupation was considerable given his degree of hearing loss particularly when he is in the presence of background noise; he noted that he has great difficulty understanding speech in the absence of visual cues as well.  The examiner added that, if in the presence of background noise or if speech is from a distance, the Veteran will experience severe difficulty understanding speech without the use of visual cues and amplification of the speech.  However, this opinion is speculative in nature, and of limited probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted"). As such, another TDIU opinion is warranted with a thorough rationale that discusses the effects that the Veteran's service-connected disabilities would have on his usual occupation and any resulting work problems.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions: 

1.  The Veteran must be afforded an examination to determine the effects of his service-connected disorders have on his ability to obtain or maintain employment consistent with his education and occupational experience.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran a full work and educational history.  Based on a review of the evidence of record, the examination findings, the Veteran's statements as to the functional effects of his service-connected disorders, and the Veteran's education and occupational experience, the examiner must provide an opinion as to whether the Veteran's service-connected disorders preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without any consideration to his age or to any impairment caused by nonservice-connected disabilities.  A complete rationale for the opinion must be provided.  

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the request that the VA examiner must consider the combined effects to the Veteran's service-connected disabilities on his occupational functioning.  If any report is insufficient, it must be returned to the examiner or reviewer for necessary corrective action, as appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998). 
3.  Thereafter, the AOJ should adjudicate the TDIU claim in light of any additional evidence obtained (with consideration of whether referral for an extraschedular rating is warranted).  If this determination remains unfavorable to the Veteran in any way, both he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if in order.  By this REMAND, the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until he is notified.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


